Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from cancelled claim 6. There are numerous missing antecedent basis issues. It is not apparent what claim claim 7 was supposed to depend from given that claim 6 is already cancelled.
Claim 20 there is a lack of antecedent basis for “the mark”. 
Claims 7 and 20 are therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22, 24, 26, 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 5272681).
With regard to claim 22 Lee discloses a method for monitoring events, comprising: providing a device having an electromagnetic configuration (32 figure 1), wherein an electromagnetic force is produced in the electromagnetic configuration to suspend the marker and move the marker at a constant or variable speed about or around the outer portion of a housing (22, 23 figure 1); and engaging the device in order to move the marker about the housing such that the movement of the marker correlates or identifies an event (i.e. “12” noon or midnight figure 1).

With regard to claim 24 Lee discloses the method of claim 22, wherein the marker is disposed in relation to the indicia such that the indicia together with the marker signals the scheduled time that the particular event is to occur (figure 1; i.e. “12” noon or midnight).

With regard to claim 26 Lee discloses the method of claim 22, further comprising displaying time or date on the device (figure 1).

With regard to claim 29 Lee discloses the method of claim 22, wherein the device visually reveals a time for a predetermined event (i.e. noon figure 1).

Claim Objections
Claims 1 and 11 are objected to. There is a lack of antecedent basis for “the horizontal”. Clarification of the horizontal to have proper antecedent basis is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 11, 15, 17, 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5272681) in view of Goldson (US 5943298) and Wu (US 6388953).
With regard to claim 1 Lee discloses a magnetic levitation timing device for levitating a marker or suspending the marker away from the device, comprising:
a housing (1 and corresponding bottom portion figure 2) having an outer portion and a lower portion (1 and corresponding bottom portion figure 2), 
an electromagnetic configuration (3 and magnets 23 and corresponding element 23)that suspends or levitates marker the marker so that the marker can move or rotate at a constant or variable speed on (3 figure 2), about or around the outer portion of the housing (figures 1-3);
a counterweight away from the electromagnetic configuration (there are two magnets 23, one is operational, the other operates as a counterweight to the 1st);
a rotating disc (31) configured with the electromagnetic configuration (32, figures 1-3), wherein the electromagnetic configuration rests on the disc and the counterweight rests on the disc (21, 32 figures 1-3).
Lee does not disclose the claimed:
wherein the housing is at an angle greater than 10 degrees from the horizontal;

Goldson teaches a timing device with a stand figure 1 and gearing 64, 66, 68 figure 8. Wu teaches a motor column 1 lines 44-45.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a stand capable of an angle greater than 10 degrees as taught by Goldson and including a motor driving gears to drive the displays as taught by Goldson and Wu. The reason for doing so would have been to tilt the display for better viewing and to provide appropriate ratio of drive to rotation to facilitate proper display as taught by Goldson and Wu.

With regard to claim 2 Lee, Goldson, and Wu teach the device of claim 1, wherein the marker has a permanent magnet (32 figure 2)

With regard to claim 4 Lee, Goldson, and Wu teach the device of claim 1, wherein the counterweight is about the same weight as the electromagnetic configuration (32 and 32 figure 2)

With regard to claim 8 Lee, Goldson, and Wu teach the device of claim 1, wherein the housing has an outer portion (12), and the outer portion has an interactive display (the user can move the display and the floating display will move responsively – 22 figure 1).

With regard to claim 10 Lee, Goldson, and Wu teach the device of claim 1, wherein the device visually reveals a time for a predetermined event (the time displays reveals the time for predetermined events such as noon).


a housing having an outer portion and a lower portion (1 and corresponding bottom portion figure 2), 
an electromagnetic configuration (3 and magnets 23 and corresponding element 23) that suspends or levitates marker the marker so that the marker can move or rotate at a constant or variable speed on (3 figure 2), about or around the outer portion of the housing (figure 1-3);
a counterweight away from the electromagnetic configuration (there are two magnets 23, one is operational, the other operates as a counterweight to the 1st);
a rotating disc (31) configured with the electromagnetic configuration (32, figures 1-3), wherein the electromagnetic configuration rests on the disc and the counterweight rests on the disc (21, 32 figures 1-3), the counterweight is on the disc so to stabilize the movement of the electromagnetic configuration while the device is at an angle with respect to the horizontal (figure 1), wherein the rotating disc is configured with the rotating assembly (figures 1, 2); and
configuration, wherein the housing has a lower surface and the lower surface is configured to secure the device such that the marker is held or suspended (figures 1-2).
Lee does not disclose the claimed:
wherein the housing is at an angle greater than 10 degrees from the horizontal;
and the rotating assembly includes a motor with a gear mounted on another gear arranged in a motor housing on the rotating disc; a gear assembly configured with a motor to move or rotate the electromagnetic configuration.
Goldson teaches a timing device with a stand figure 1 and gearing 64, 66, 68 figure 8. The month disc is downstream of the date disk 64, 68. Wu teaches a motor column 1 lines 44-45.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a stand capable of an angle greater than 10 degrees as taught by 

With regard to claim 15 depends from claim 1 Lee does not disclose the claimed: wherein the rotating disc is configured with the rotating assembly; and the rotating assembly includes a motor with a gear mounted on another gear arranged in a motor housing on the rotating disc.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a rotating assembly includes a motor with a gear mounted on another gear arranged in a motor housing on the rotating disc; a gear assembly configured with a motor to move or rotate the electromagnetic configuration, in order to provide the month disk in a confined rotational position relative to the upstream drive gear for the date disc. The reason for doing so would have been to form a tight packaging consideration as well to allow for unique aesthetic considerations in display driving.



With regard to claim 20 Lee, Goldson, and Wu teach the device of claim 10, the marker is disposed in relation to the indicia such that the indicia together with the marker signals the scheduled time that the particular event is to occur (figure 2 the 12, 3, 6, and 9 denote hours of the day)

With regard to claim 27, depends from claim 22 Lee does not disclose the claimed: placing the device at an angle between 30 and 90 degrees from the horizontal. Goldson teaches a frame to tilt the display for a user to view in angles higher than 30 degrees – figure 1. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a stand capable of an angle greater than 30 degrees as taught by Goldson.

Claims 18, 19, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5272681) in view of Goldson (US 5943298) and Wu (US 6388953) in further view of Misaki (US 2017/0176952).
With regard to claim 18 (depends from claim 1) Lee does not disclose a Bluetooth link to a smart device, wherein the speed or position of the marker may be controlled by the smart device.
Misaki teaches controlling a timepiece with a Bluetooth connected smartphone. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system to be controlled wirelessly such that a Bluetooth link to a smart device, wherein the speed or position of the marker may be controlled by the smart device, as taught by Misaki. The 

With regard to claim 19 (depends from claim 10) Lee does not disclose a control unit having a microcontroller, power modules, touch screen modules, time modules and Bluetooth module/Wi-Fi module.
Misaki teaches controlling a timepiece with a Bluetooth/wifi connected smartphone having a microcontroller power modules and touch screen. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system to be controlled wirelessly such that a Bluetooth/wifi link to a smart device, including a microcontroller power modules touch screen modules, and Bluetooth wifi wireless modules, as taught by Misaki. The reason for doing so would have been to allow a user to control the system with a wireless smartphone as taught by Misaki. 

With regard to claim 25 (depends from claim 22) Lee does not disclose wherein the movement of the marker is operatively connected to a smart device. Misaki teaches a movement of the marker is operatively connected to a smart device. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system to communicate with a wireless smartphone, as taught by Misaki, to facilitate control. The reason for doing so would have been to allow a user to control the system with a wireless smartphone as taught by Misaki.

With regard to claim 28 (depends from claim 22) Lee does not disclose the claimed: a Bluetooth link operatively connected to the device to a smart device.
. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





11-20-21
/SEAN KAYES/Primary Examiner, Art Unit 2844